TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-12-00107-CR



                                   Ray Stratton, Appellant

                                               v.

                                The State of Texas, Appellee


               FROM COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
           NO. 92330, HONORABLE ROBERT UPDEGROVE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed a motion stating that he no longer wishes to pursue his appeal.

We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2.



                                            _____________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: March 22, 2012